ACCEPTED
                                                                                                      06-15-00162-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 12/8/2015 4:32:15 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                           IN THE

                                   COURT OF APPEALS
                                                                                FILED IN
                                                                         6th COURT OF APPEALS
                         SIXTH SUPREME JUDICIAL DISTRICT                   TEXARKANA, TEXAS
                                                                         12/9/2015 8:12:00 AM
                                         OF TEXAS                            DEBBIE AUTREY
                                                                                 Clerk
                             TRIAL COURT NO. CR2014-385

                              DOCKET NOS. 06-15-00162-CR

                                  THE STATE OF TEXAS

                                              VS.

                                     JAMES SCHWING

       ___________________________________________________________

                                 ON APPEAL FROM THE

                           207TH JUDICIAL DISTRICT COURT

                               OF BEXAR COUNTY, TEXAS

           ____________________________________________________________



        MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

       To The Honorable Judges of The Court of Appeals:

       Appellant in the above styled and numbered causes by and through his attorney, makes this

Motion For Extension of Time to File Appellant's Brief, pursuant to the Texas Rules of Appellate

Procedure and as grounds therefore would show the Court:

                                               I.

       This cause was heard in the 207th Judicial District Court of Comal County, Texas.
                                                 II.

       The Trial Court cause number and style are as indicated above.

                                                III.

       Appellant was convicted of the offense of Possession of a Controlled Substance.

                                                IV.

       Appellant was assessed a punishments of 18 years confinement in the TDCJ institutional

division and a fine of $1800.

                                                 V.

       The Court has granted one previous extension to file Appellant's brief.

                                                VI.

       The length of time requested for the extension is until December 8, 2015.

                                                VII.

       Good cause for the requested extension exists because since receiving the last extension from

the Court undersigned counsel has been involved in preparation for four first degree felony trials in

Bexar County and another Comal County. All such cases are scheduled for trial in the first two

month of 2016.

                                             PRAYER

       Wherefore, Appellant by and through his attorney of record, prays that the Court will grant

this motion and extend the time for filing Appellant's Brief until December 8, 2015.




MOTION TO EXTEND TIME TO FILE BRIEF-PAGE 2
                                                            Respectfully Submitted,


                                                            /s/C. Wayne Huff_____________
                                                            C. Wayne Huff
                                                            P.O. Box 2334
                                                            Boerne, Texas 78006
                                                            Bar Card No. 10180600
                                                            (210) 488-4440
                                                            Facsimile (830) 230-5567

                                                            ATTORNEY FOR APPELLANT


                                CERTIFICATE OF SERVICE

  The undersigned attorney of record of Appellant hereby certifies that a true and correct copy of

the foregoing motion was served upon the District Attorney for Comal county, on December 8, 2015.



                                                    /s/C. Wayne Huff_______________
                                                    C. WAYNE HUFF




MOTION TO EXTEND TIME TO FILE BRIEF-PAGE 3